DETAILED ACTION
Claims 1, 4, 6-10, 14-18, 20, 25, and 27 are presented for examination.
Claims 2-3, 5, 11-13, 19, 21-24, 26, and 28-29 are cancelled.
Claims 1, 4, 6-8, 10, 14, 17, 20, and 27 have been amended.
This office action is in response request for continued examination submitted on 11-NOV-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites "a first relation", "a second relation", and "a third relation". It is unclear if "relation" is synonymous with “relationship" as found in the specification. It is .
Appropriate correction is required.

Response to Arguments - 35 USC § 103
On pgs. 13-15 of the Applicant Arguments/Remarks dated 11/11/2020 (hereinafter ‘Remarks), Applicant the rejection under  35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2017/0212949 (Bajaj) in view of U.S. Publication No. 2016/0092820 (Ebel) in view of in view of U.S. Publication No. 2013/0054506 (Hubauer).
Arguments are directed towards the references of Ebel and Hubauer. However, Applicant’s arguments are moot because the new ground of rejection does not rely on any the references of Ebel and Hubauer applied in rejection of record for any teaching or matter specifically challenged in the argument.
Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 

Bajaj et al., U.S. Patent Application Publication 2017/0212949 A1 (hereinafter ‘Bajaj’) in view of 
Zhang et al., “Concurrent Fault Diagnosis for Rotating Machinery Based on Vibration Sensors” [2013] (hereinafter ‘Zhang’) further in view of
Lee et al., United States Patent 8,402,018 B2 (hereinafter ‘Lee’) further in view of
Bai et al., “Web-Scale Semantic Ranking” [2014] (hereinafter ‘Bai’). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 14-18, 20, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over
Bajaj et al., U.S. Patent Application Publication 2017/0212949 A1 (hereinafter ‘Bajaj’) in view of 
Zhang et al., “Concurrent Fault Diagnosis for Rotating Machinery Based on Vibration Sensors” [2013] (hereinafter ‘Zhang’) further in view of
Lee et al., United States Patent 8,402,018 B2 (hereinafter ‘Lee’) further in view of
Bai et al., “Web-Scale Semantic Ranking” [2014] (hereinafter ‘Bai’). 

Regarding Claim 1: A model processing method, for evaluating a semantic model to be evaluated of a target production system, the semantic model to be evaluated being a first semantic model, the model processing method comprising: 
Bajaj teaches acquiring feature information for describing a feature of a reference semantic model (¶[0002] Bajaj teaches acquiring tag information for content, i.e. feature information and determining semantic relationships between tags, i.e. semantic model “…In one or more implementations, tag corpuses associated with the user-generated tags for digital content are created to model the tags. Each tag corpus models a tag based on a collection of other tags representing different aspects of the tag's definition. The tag corpuses can then be used to create semantic relationships between the tags based on corpus co-occurrence between the tags…”)
Bajaj teaches evaluating, based upon the feature information acquired, (Continuing ¶[0002] Bajaj teaches evaluating the number of occurrences, i.e. feature information between the tags, i.e. information acquired “…The corpus co-occurrence relates two or more tags having different levels of specificity by determining a number of occurrences of a tag in another tag's corpus, and vice versa…”)
Bajaj teaches precision of the semantic model to be evaluated, (¶[0003] Bajaj teaches determining the accuracy and relevance, i.e. precision of the hierarchical semantic relationships, i.e. semantic model “…In this way, a wide variety of tags having different levels of specificity, such as abstract or generic tags, can be verified based on the hierarchical semantic relationships between the tags, which improves accuracy and relevance of search results…”)
Bajaj teaches the semantic model to be evaluated describes an association between at least two components (Abstract Bajaj teaches determining the semantic relationship between two tags, i.e. components “…A hierarchy of semantic relationships between the tags is created based a corpus co-occurrence between the tags to relate at least two tags having different levels of specificity…”)
Bajaj teaches a first type of component and a second type of component, (¶[0003] Bajaj teaches establishing a semantic relationship between a specific tag, i.e. first type of component and a generic tag, i.e. second type of component “…These techniques establish semantic relationships between the user generated tags to relate tags having different levels of specificity, such as a specific tag ( e.g., "basketball") and a generic tag ( e.g., "game"), and create a hierarchy of related tags…”)
Bajaj teaches wherein the feature information includes a first probability that the first type of component and the second type of component have a first association, (¶[0039] Bajaj teaches the use of a conditional probability to relate the first and second tag“…Then, a hierarchy is established between these semantically related tags using conditional probabilities to relate tags having different levels of specificity, such as specific tags, generic tags, or abstract tags…”)
Bajaj teaches wherein the evaluating includes, determining, based upon the semantic model to be evaluated, whether the first association exists between a component belonging to the first type of component and a component belonging to the second type of component and connected to the component belonging to the first type of component in the target production system, as a first determination result, and (¶[0040] Bajaj teaches the probability  of the first and second tag to establish the semantic model “…In Equation 1, the term G refers to a graph representing a hierarchy of semantic relationships between the tags, the term T refers to a set of tags (e.g., tags 116) associated with the digital content, and the term <j> refers to edges (e.g., leaves) of the graph. In addition, the term p(xly) refers to a probability of a first tag x occurring in a corpus of a second tag y, the term p(ylx) refers to a probability of the second tag y occurring in a corpus of the first tag x, and the term _theta_ refers to a threshold value that can be pre-defined, user-defined, or both…”)
Bajaj teaches evaluating, based upon the first probability and the first determination result, the precision of the semantic model to be evaluated, (¶[0069] Bajaj teaches based on the semantic relationship, verification is performed to different levels of specificity, i.e. evaluated precision “…The auditing module may be configured to create a hierarchy of semantic relationships between user generated tags associated with digital content, to enable verification of tags having different levels of specificity with the digital content…”)
Bajaj teaches (A) obtaining scoring information relating to the precision of the semantic model to be evaluated, and ([0049] Bajaj teaches assigning a score to the tag by data value, i.e. information and allows for the specificity, i.e. precision of the tag can be evaluated “…The correspondence of each tag can be represented by a data value, and the data value can be used to assign a score to the tag to indicate a level of correspondence to the digital content. The digital content can then be assigned an overall score based on the scores of individual tags associated with the digital content. Using the overall score of the digital content, search query results that include the digital content can be ranked. For example, a plurality of videos associated with tags matching a user query can be analyzed. The videos for which the tags correspond to the actual content of the videos can be ranked above other videos having tags that are misleading and that do not correspond to the content of the video. In this way, conventional content-based retrieval is improved because tags having a lower level of specificity (e.g., abstract or generic tags) can be verified in addition to the more specific tags…”)

Bajaj does not appear to explicitly disclose
wherein the target production system comprises at least one of an electric machine, a gearbox,  a vibration sensor and  a friction wheel, and 
the semantic model to be evaluated comprises at least one of a first relation between the electric machine and the vibration sensor, a second relation between the electric machine and the gearbox, and a third relation between the gearbox and the friction wheel,
the first type and the second type selected from a group, the group including an electric machine, a gearbox, a vibration sensor or a friction wheel, 
the at least one other production system comprises at least three types of components, the at least three types selected from the group, the feature information comprises a second probability, for the at least one other production system, that a second association exists between two types of components involved in each of at least two pairwise combinations of the at least three types of component, and 

However, Zhang teaches wherein the target production system comprises at least one of an electric machine, a gearbox, a vibration sensor and a friction wheel, and (Zhang teaches at least one of a motor, i.e. electric machine, gearbox, and vibration sensor as shown in Figure 1 (motor and gearbox) and Figure 2 (vibration sensor)).


    PNG
    media_image1.png
    490
    843
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    579
    740
    media_image2.png
    Greyscale

Zhang teaches the semantic model to be evaluated comprises at least one of a first relation between the electric machine and the vibration sensor, a second relation between the electric machine and the gearbox, and a third relation between the gearbox and the friction wheel, (Pg. 3 right col ¶2 Zhang teach at least one of the relationships, specifically the electric machine and the vibration sensor “…we can see the used vibration sensor and machinery health collector in this research work. The sensor can gather three types of information: (1) vibration acceleration, (2) vibration velocity, and (3) vibration displacement…”)
Zhang teaches the first type and the second type selected from a group, the group including an electric machine, a gearbox, a vibration sensor or a friction wheel, (Abstract of Zhang teaches gearbox-diagnosis and diagnosis of rotating machinery, i.e. electric machine “…It is important to enable reliable, safe, and efficient operation of large-scale and critical rotating machinery, which requires us to achieve accurate diagnosis of concurrent fault, for example, rolling bearing diagnosis, gearbox diagnosis, and compressor diagnosis. In this paper, to achieve concurrent fault diagnosis for rotating machinery, which cannot be accurately diagnosed by existing methods, we develop an integrated method using artificial immune algorithm and evidential theory…”
Further on pg. 2 ¶2 Zhang teaches the diagnosis is done using vibration sensors “…In Section 3, we will describe the experimental conditions and the detailed parameters of the used vibration sensors. Section 4 describes the artificial immune algorithm and dimensionless parameters for fault diagnosis…”)
Zhang teaches the at least one other production system comprises at least three types of components, the at least three types selected from the group, the feature information comprises a second probability, for the at least one other production system, that a second association exists between two types of components involved in each of at least two pairwise combinations of the at least three types of component, and (Pg. 3 left col last ¶ Zhang teaches determining a relationship between the motor / gearbox / vibration sensor, i.e. at least three types of component and the relanship is the pairwise combinations “…In this research work, a motor-gearbox-magnetic powder brake test device has been developed by our research lab (Guangdong province Petrochemical Equipment Fault Diagnosis Key Laboratory, GuangdongUniversity of Petrochemical Technology, China), as shown in Figure 1, which consists of three major parts as (1) motor, (2) magnetic powder brake, and (3) transducer. Two sensors are used to gather sensory data from the rotating machinery…”)
Bajaj and Zhang are analogous art because they are from the same field of endeavor, determining relationships between various elements of systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the the semantic model to be evaluated describes an association between at least two components as disclosed by Bajaj by wherein the target production system comprises at least one of an electric machine, a gearbox,  a vibration sensor and  a friction wheel and the semantic model to be evaluated comprises at least one of a first relation between the electric machine and the vibration sensor, a second relation between the electric machine and the gearbox, and a third relation between the gearbox and the friction wheel and the first type and the second type selected from a group, the group including an electric machine, a gearbox, a vibration sensor or a friction wheel and the at least one other production system comprises at least three types of components, the at least three types selected from the group, the feature information comprises a second probability, for the at least one other production system, that a second association exists between two types of components involved in each of at least two pairwise combinations of the at least three types of component as disclosed by Zhang.
One of ordinary skill in the art would have been motivated to make this modification in order to implement fault analysis in a complicated system as discussed by Zhang on pg. 1 left col ¶1 “For a complex engineering system [1], many fault diagnosis problems involve quantitative data and qualitative information, as well as various types of uncertainties, for example, incompleteness and fuzziness [2]. Conventional analytical models based on pure data, for example, time series analysis models and filter based models, are not always applicable, since it is difficult to obtain a complete set of historical data for developing a perfect mathematical model to simulate a system [3, 4]. Furthermore, due to the fact that human beings hold ultimate responsibility in most situations, the subjective judgment plays an irreplaceable role in making final decision, which may not be always accurate. Thus, it is highly desirable to develop a fault diagnosis that can model and analyze diagnosis problems using uncertain information, which is likely to be incomplete and vague…”

Bajaj and Zhang do not appear to explicitly disclose
of at least one other production system, the reference semantic model being a second semantic model; and 
included in the target production system, the at least one other production system comprising 
for each of the at least two combinations, and based upon the semantic model to be evaluated, determining whether the second association corresponding to the at least two combinations exists between each pair of connected components belonging respectively to the two types of components involved in the at least two combinations in the target production system, as a second determination result, the two types selected from the group, 
based upon the second probability corresponding to each of the at least two combinations, and the second determination result, evaluating the precision of the semantic model to be evaluated, and 
 (B) obtaining indication information relating to a precision rank of the semantic model to be evaluated.

However, Lee teaches for each of the at least two combinations, and based upon the semantic model to be evaluated, (In Fig. 2 Bai teaches a semantic model to be evaluated much like the semantic model shown in Fig. 4A-C)

    PNG
    media_image3.png
    515
    1353
    media_image3.png
    Greyscale

Fig. 2 of Bai [above] compared to Fig. 4 of the instant application [below].

    PNG
    media_image4.png
    543
    588
    media_image4.png
    Greyscale

Lee teaches determining whether the second association corresponding to the at least two combinations exists between each pair of connected components belonging respectively to the two types of components involved in the at least two combinations in the target production system, as a second determination result, the two types selected from the group, (Col 3 lines 13-17 Bai teaches association of the elements can be connect or indirectly connected “…It will be understood that when an element is referred to as being "connected with" another element, it can be directly connected with the other element or may be indirectly connected with the other element with element(s) interposed therebetween…”
Further Col 3 lines 50-56 Bai teaches performing a query determining a path between K and T, where the path is a connection between a pair K and T are the two types of components selected “…A semantic search is finding a solution A to a query Q. In detail, the query Q is defined as <T, K>, in which T refers to a type of a resource desired by a user and K refers to a set of keywords describing a resource. A semantic search is finding or searching for a resource related to keywords belonging to K by way of one or more semantic path instances among resources declared as T in ontology…”)
Lee teaches based upon the second probability corresponding to each of the at least two combinations, and the second determination result, evaluating the precision of the semantic model to be evaluated, and (B) obtaining indication information relating to a precision rank of the semantic model to be evaluated. (Continuing Col 3 lines 57-64 Lee teaches evaluation using a semantic rank to determine relevance “…According to a semantic search, there are innumerable resources related to query keywords by way of one or more semantic path instances. Thus, a ranking scheme according to resource relevance score is required in order for a user to easily and quickly access query results with a high relevance 60 score. Thus, the present invention provides more accurate search results through an effective semantic ranking scheme in consideration of various semantic relationships between resources and keywords to users…”
Further, Col 7 lines 60-62 Bai teaches precision in determining the accuracu of the model “…In addition, F-measure (=(2*precision*recall)/(precision+recall) was used as a measure indicating accuracy…”)
Bajaj, Zhang, and Lee are analogous art because they are from the same field of endeavor, determining relationships between various elements of systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the the semantic model to be evaluated describes an association between at least two components as disclosed by Bajaj and Zhang by of at least one other production system, the reference semantic model being a second semantic model and included in the target production system, the at least one other production system and for each of the at least two combinations, and based upon the semantic model to be evaluated, determining whether the second association corresponding to the at least two combinations exists between each pair of connected components belonging respectively to the two types of components involved in the at least two combinations in the target production system, as a second determination result, the two types selected from the group and based upon the second probability corresponding to each of the at least two combinations, and the second determination result, evaluating the precision of the semantic model to be evaluated and  (B) obtaining indication information relating to a precision rank of the semantic model to be evaluated as disclosed by Lee.
One of ordinary skill in the art would have been motivated to make this modification in order to improve on the diversity of semantic relationships and for a large number of relationships in the semantic models as deficient in previous approaches as discussed by Lee in Col 1 lines 65-67 and Col 2 lines 1-7 “…In this respect, however, the scheme proposed in relevant research 1 does not consider the diversity of the semantic relationships, resulting in low search accuracy. Also, the scheme proposed in relevant research 2 is disadvantageous in that a domain expert manually ( or passively) assigns a weight value according to the diversity of the semantic relations, so it is impractical to be applied to a complicated, large ontology. In addition, the above-described related arts have the shortcomings in that they cannot effectively handle a query consisting of one or more keywords with different importance…”

Bajaj, Zhang, and Lee do not appear to explicitly disclose
of at least one other production system, the reference semantic model being a second semantic model; and 
included in the target production system, the at least one other production system comprising 

However, Bai teaches of at least one other production system the reference semantic model being a second semantic model; and included in the target production system, the at least one other production system comprising (Pg. 1 right col several semantic models, i.e. a second semantic model compared to the baseline production system  “…The exploration of several semantic models including translation models and demonstration of significant relevance improvement over our baseline production system…”)
Bajaj, Zhang, Lee, and Bai are analogous art because they are from the same field of endeavor, determining relationships between various elements of systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the semantic model to be evaluated describes an association between at least two components as disclosed by Bajaj, Zhang, and Lee by of at least one other production system, the reference semantic model being a second semantic model; and included in the target production system, the at least one other production system as disclosed by Bai.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the relevance of a new system by comparing to a baseline as discussed by Bai in the abstract “…The experiments demonstrate that these models significantly improve relevance over our existing baseline system. Our new ranking system is deployed online and is currently serving many millions of users…”

Regarding Claim 4: Bajaj, Zhang, Lee, and Bai teach The method of claim 1, wherein 
Zhang teaches a portion of or all of the at least one other production system is of a same type as the target production system, the same type selected from the group. (Pg. 4 Figure 2 caption Zhang teaches two vibration sensors, therefore each sensor could have two production systems with the same selected group, such as sensor 1 and the motor and sensor 2 and the motor “…Figure 2: In this machinery health collector, two vibration sensors are associated. The gathered sensory data will be stored in the data collector first and then exported to computer…”)

Regarding Claim 6: Bajaj, Zhang, Lee, and Bai teach The method of claim 1, further comprising,
Bajaj teaches after the evaluating, based upon the feature information acquired, the precision of the semantic model to be evaluated: based upon a result of the evaluating, setting out a list of a part relatively lower than a semantic model precision threshold in the semantic model to be evaluated. ([0059] Bajaj teaches the semantic relationship have a threshold in evaluating the model “…Additionally, the corpus co-occurrence can create parent-child relationships between the tags based on a parent tag having a relatively higher number of occurrences in a child tag's corpus in comparison to a relatively lower number of occurrences of the child tag in the parent tag's corpus, where the difference in the number of occurrences is greater than a threshold value. The hierarchy can then be created based on the semantic relationships, including the parent-child relationships between the tags…”)

Regarding Claim 7: Bajaj, Zhang, Lee, and Bai teach The method of claim 1, further comprising: 
Zhang teaches acquiring field data generated in a production process executed by the target production system; and (Pg. 7 Table 4 Step 1 Zhang teaches measuring vibration signals, i.e. acquiring field data while the machine is rotating, i.e. production process “…We first measure vibration signals of a variety of failure modes in rotating machinery through a large number of experiments and generate seven mature immune detectors corresponding to seven nondimensional parameters by the artificial immune system…”)
Bai teaches after the evaluating, based upon the feature information acquired, the precision of the semantic model to be evaluated, further comprising: (As above, Col 7 lines 60-62 Bai teaches determining the precision “…In addition, F-measure (=(2*precision*recall)/(precision+recall) was used as a measure indicating accuracy…”)
Bajaj teaches verifying a result of the evaluating based upon the field data acquired. ([0062] Bajaj teaches verifying the resulting tags “…However, using the semantic relationships, the relevance of verified tags can be propagated up through the hierarchy to verify at least one other tag that is related to a verified tag…”)

Regarding Claim 8: Bajaj, Zhang, Lee, and Bai teach The method of claim 7, wherein the verifying comprises:
Bajaj teaches verifying a result of the evaluating based upon data item configuration information of the target production system and the field data, wherein the data item configuration information is description information, for the field data, of the semantic model to be evaluated of the target production system. ([0016] Bajaj teaches the use of tags, i.e. description information for determining the semantic relationships “…Some of the tags (e.g., specific tags) can be verified with the digital content using feature detection techniques to determine a relevance of those tags to the actual content of the digital content, while other tags ( e.g., generic or abstract tags) cannot be verified in the same way using the feature detection techniques. Using the hierarchy of semantic relationships, however, the relevance of those specific tags can be propagated to the generic or abstract tags that are related via the hierarchy…”)

Regarding Claim 9: Bajaj, Zhang, Lee, and Bai teach The method of claim 7, further comprising, after the verifying: 
Bajaj teaches amending the feature information based upon a result of the verifying. ([0053] Bajaj teaches determining if the tag is relevant or irrelevant, i.e. verifying, and removing if irrelevant, i.e. amending “…The current scope of a search domain for this video may be limited to the few tags generated by the user. Thus, the tags for this video can be augmented using the techniques described above to expand the search domain and improve browsing and retrieval of this video. Extracting topic models from a tag corpus can result in many relevant and also irrelevant topics. However, using the hierarchy of semantic relationships, relevant tags can be identified and added to the hierarchy, while irrelevant tags may be left out of the hierarchy…”)

Regarding Claim 10 (substantially similar to Claim 1):  A model processing apparatus, for evaluating a semantic model to be evaluated of a target production system, the semantic model to be evaluated being a first semantic model, the model processing apparatus; comprising:
Bajaj teaches a processor configured to execute machine-readable instructions, that when executed, cause the model processing apparatus to ([0070] Bajaj “…the computing device 802 may further include a system bus or other data and command transfer system that couples the various components, one to another. A system bus can include any one or combination of different bus structures, such as a memory bus or memory controller, a peripheral bus, a universal serial bus, and/or a processor or local bus that utilizes any of a variety of bus architectures…”)
Bajaj teaches acquire feature information for describing a feature of a reference semantic model (¶[0002] Bajaj teaches acquiring tag information for content, i.e. feature information and determining semantic relationships between tags, i.e. semantic model “…In one or more implementations, tag corpuses associated with the user-generated tags for digital content are created to model the tags. Each tag corpus models a tag based on a collection of other tags representing different aspects of the tag's definition. The tag corpuses can then be used to create semantic relationships between the tags based on corpus co-occurrence between the tags…”)
Bajaj teaches evaluate, based upon the feature information acquired, (Continuing ¶[0002] Bajaj teaches evaluating the number of occurrences, i.e. feature information between the tags, i.e. information acquired “…The corpus co-occurrence relates two or more tags having different levels of specificity by determining a number of occurrences of a tag in another tag's corpus, and vice versa…”)
Bajaj teaches precision of the semantic model to be evaluated, (¶[0003] Bajaj teaches determining the accuracy and relevance, i.e. precision of the hierarchical semantic relationships, i.e. semantic model “…In this way, a wide variety of tags having different levels of specificity, such as abstract or generic tags, can be verified based on the hierarchical semantic relationships between the tags, which improves accuracy and relevance of search results…”)
Bajaj teaches the semantic model to be evaluated describes an association between at least two components (Abstract Bajaj teaches determining the semantic relationship between two tags, i.e. components “…A hierarchy of semantic relationships between the tags is created based a corpus co-occurrence between the tags to relate at least two tags having different levels of specificity…”)
Bajaj teaches a first type of component and a second type of component, (¶[0003] Bajaj teaches establishing a semantic relationship between a specific tag, i.e. first type of component and a generic tag, i.e. second type of component “…These techniques establish semantic relationships between the user generated tags to relate tags having different levels of specificity, such as a specific tag ( e.g., "basketball") and a generic tag ( e.g., "game"), and create a hierarchy of related tags…”)
Bajaj teaches wherein the feature information includes a first probability that the first type of component and the second type of component have a first association, (¶[0039] Bajaj teaches the use of a conditional probability to relate the first and second tag“…Then, a hierarchy is established between these semantically related tags using conditional probabilities to relate tags having different levels of specificity, such as specific tags, generic tags, or abstract tags…”)
Bajaj teaches wherein the evaluating includes, determining, based upon the semantic model to be evaluated, whether the first association exists between a component belonging to the first type of component and a component belonging to the second type of component and connected to the component belonging to the first type of component in the target production system, as a first determination result, and (¶[0040] Bajaj teaches the probability  of the first and second tag to establish the semantic model “…In Equation 1, the term G refers to a graph representing a hierarchy of semantic relationships between the tags, the term T refers to a set of tags (e.g., tags 116) associated with the digital content, and the term <j> refers to edges (e.g., leaves) of the graph. In addition, the term p(xly) refers to a probability of a first tag x occurring in a corpus of a second tag y, the term p(ylx) refers to a probability of the second tag y occurring in a corpus of the first tag x, and the term _theta_ refers to a threshold value that can be pre-defined, user-defined, or both…”)
Bajaj teaches evaluate, based upon the first probability and the first determination result, the precision of the semantic model to be evaluated, (¶[0069] Bajaj teaches based on the semantic relationship, verification is performed to different levels of specificity, i.e. evaluated precision “…The auditing module may be configured to create a hierarchy of semantic relationships between user generated tags associated with digital content, to enable verification of tags having different levels of specificity with the digital content…”)
Bajaj teaches (A) obtaining scoring information relating to the precision of the semantic model to be evaluated, and ([0049] Bajaj teaches assigning a score to the tag by data value, i.e. information and allows for the specificity, i.e. precision of the tag can be evaluated “…The correspondence of each tag can be represented by a data value, and the data value can be used to assign a score to the tag to indicate a level of correspondence to the digital content. The digital content can then be assigned an overall score based on the scores of individual tags associated with the digital content. Using the overall score of the digital content, search query results that include the digital content can be ranked. For example, a plurality of videos associated with tags matching a user query can be analyzed. The videos for which the tags correspond to the actual content of the videos can be ranked above other videos having tags that are misleading and that do not correspond to the content of the video. In this way, conventional content-based retrieval is improved because tags having a lower level of specificity (e.g., abstract or generic tags) can be verified in addition to the more specific tags…”)

Bajaj does not appear to explicitly disclose
wherein the target production system comprises at least one of an electric machine, a gearbox,  a vibration sensor and  a friction wheel, and 
the semantic model to be evaluated comprises at least one of a first relationship between the electric machine and the vibration sensor, a second relationship between the electric machine and the gearbox, and a third relationship between the gearbox and the friction wheel,
the first type and the second type selected from a group, the group including an electric machine, a gearbox, a vibration sensor or a friction wheel, 
the at least one other production system comprises at least three types of components, the at least three types selected from the group, the feature information comprises a second probability, for the at least one other production system, that a second association exists between two types of components involved in each of at least two pairwise combinations of the at least three types of component, and 

However, Zhang teaches wherein the target production system comprises at least one of an electric machine, a gearbox, a vibration sensor and a friction wheel, and (Zhang teaches at least one of a motor, i.e. electric machine, gearbox, and vibration sensor as shown in Figure 1 [shown in Claim 1 (motor and gearbox) and Figure 2 [shown in Claim 1] (vibration sensor)).
 Zhang teaches the semantic model to be evaluated comprises at least one of a first relation between the electric machine and the vibration sensor, a second relation between the electric machine and the gearbox, and a third relation between the gearbox and the friction wheel, (Pg. 3 right col ¶2 Zhang teach at least one of the relationships, specifically the electric machine and the vibration sensor “…we can see the used vibration sensor and machinery health collector in this research work. The sensor can gather three types of information: (1) vibration acceleration, (2) vibration velocity, and (3) vibration displacement…”)
Zhang teaches the first type and the second type selected from a group, the group including an electric machine, a gearbox, a vibration sensor or a friction wheel, (Abstract of Zhang teaches gearbox-diagnosis and diagnosis of rotating machinery, i.e. electric machine “…It is important to enable reliable, safe, and efficient operation of large-scale and critical rotating machinery, which requires us to achieve accurate diagnosis of concurrent fault, for example, rolling bearing diagnosis, gearbox diagnosis, and compressor diagnosis. In this paper, to achieve concurrent fault diagnosis for rotating machinery, which cannot be accurately diagnosed by existing methods, we develop an integrated method using artificial immune algorithm and evidential theory…”
Further on pg. 2 ¶2 Zhang teaches the diagnosis is done using vibration sensors “…In Section 3, we will describe the experimental conditions and the detailed parameters of the used vibration sensors. Section 4 describes the artificial immune algorithm and dimensionless parameters for fault diagnosis…”)
Zhang teaches the at least one other production system comprises at least three types of components, the at least three types selected from the group, the feature information comprises a second probability, for the at least one other production system, that a second association exists between two types of components involved in each of at least two pairwise combinations of the at least three types of component, and (Pg. 3 left col last ¶ Zhang teaches determining a relationship between the motor / gearbox / vibration sensor, i.e. at least three types of component and the relanship is the pairwise combinations “…In this research work, a motor-gearbox-magnetic powder brake test device has been developed by our research lab (Guangdong province Petrochemical Equipment Fault Diagnosis Key Laboratory, GuangdongUniversity of Petrochemical Technology, China), as shown in Figure 1, which consists of three major parts as (1) motor, (2) magnetic powder brake, and (3) transducer. Two sensors are used to gather sensory data from the rotating machinery…”)
Bajaj and Zhang are analogous art because they are from the same field of endeavor, determining relationships between various elements of systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the the semantic model to be evaluated describes an association between at least two components as disclosed by Bajaj by wherein the target production system comprises at least one of an electric machine, a gearbox,  a vibration sensor and  a friction wheel and the semantic model to be evaluated comprises at least one of a first relation between the electric machine and the vibration sensor, a second relation between the electric machine and the gearbox, and a third relation between the gearbox and the friction wheel and the first type and the second type selected from a group, the group including an electric machine, a gearbox, a vibration sensor or a friction wheel and the at least one other production system comprises at least three types of components, the at least three types selected from the group, the feature information comprises a second probability, for the at least one other production system, that a second association exists between two types of components involved in each of at least two pairwise combinations of the at least three types of component as disclosed by Zhang.
One of ordinary skill in the art would have been motivated to make this modification in order to implement fault analysis in a complicated system as discussed by Zhang on pg. 1 left col ¶1 “For a complex engineering system [1], many fault diagnosis problems involve quantitative data and qualitative information, as well as various types of uncertainties, for example, incompleteness and fuzziness [2]. Conventional analytical models based on pure data, for example, time series analysis models and filter based models, are not always applicable, since it is difficult to obtain a complete set of historical data for developing a perfect mathematical model to simulate a system [3, 4]. Furthermore, due to the fact that human beings hold ultimate responsibility in most situations, the subjective judgment plays an irreplaceable role in making final decision, which may not be always accurate. Thus, it is highly desirable to develop a fault diagnosis that can model and analyze diagnosis problems using uncertain information, which is likely to be incomplete and vague…”

Bajaj and Zhang do not appear to explicitly disclose
of at least one other production system, the reference semantic model being a second semantic model; and 
included in the target production system, the at least one other production system comprising 
for each of the at least two combinations, and based upon the semantic model to be evaluated, determining whether the second association corresponding to the at least two combinations exists between each pair of connected components belonging respectively to the two types of components involved in the at least two combinations in the target production system, as a second determination result, the two types selected from the group, 
based upon the second probability corresponding to each of the at least two combinations, and the second determination result, evaluating the precision of the semantic model to be evaluated, and 
 (B) obtaining indication information relating to a precision rank of the semantic model to be evaluated.

However, Lee teaches for each of the at least two combinations, and based upon the semantic model to be evaluated, (In Fig. 2 Bai teaches a semantic model to be evaluated much like the semantic model shown in Fig. 4A-C)

    PNG
    media_image3.png
    515
    1353
    media_image3.png
    Greyscale

Fig. 2 of Bai [above] compared to Fig. 4 of the instant application [below].

    PNG
    media_image4.png
    543
    588
    media_image4.png
    Greyscale

Lee teaches determining whether the second association corresponding to the at least two combinations exists between each pair of connected components belonging respectively to the two types of components involved in the at least two combinations in the target production system, as a second determination result, the two types selected from the group, (Col 3 lines 13-17 Bai teaches association of the elements can be connect or indirectly connected “…It will be understood that when an element is referred to as being "connected with" another element, it can be directly connected with the other element or may be indirectly connected with the other element with element(s) interposed therebetween…”
Further Col 3 lines 50-56 Bai teaches performing a query determining a path between K and T, where the path is a connection between a pair K and T are the two types of components selected “…A semantic search is finding a solution A to a query Q. In detail, the query Q is defined as <T, K>, in which T refers to a type of a resource desired by a user and K refers to a set of keywords describing a resource. A semantic search is finding or searching for a resource related to keywords belonging to K by way of one or more semantic path instances among resources declared as T in ontology…”)
Lee teaches based upon the second probability corresponding to each of the at least two combinations, and the second determination result, evaluating the precision of the semantic model to be evaluated, and (B) obtaining indication information relating to a precision rank of the semantic model to be evaluated. (Continuing Col 3 lines 57-64 Lee teaches evaluation using a semantic rank to determine relevance “…According to a semantic search, there are innumerable resources related to query keywords by way of one or more semantic path instances. Thus, a ranking scheme according to resource relevance score is required in order for a user to easily and quickly access query results with a high relevance 60 score. Thus, the present invention provides more accurate search results through an effective semantic ranking scheme in consideration of various semantic relationships between resources and keywords to users…”
Further, Col 7 lines 60-62 Bai teaches precision in determining the accuracu of the model “…In addition, F-measure (=(2*precision*recall)/(precision+recall) was used as a measure indicating accuracy…”)
Bajaj, Zhang, and Lee are analogous art because they are from the same field of endeavor, determining relationships between various elements of systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the the semantic model to be evaluated describes an association between at least two components as disclosed by Bajaj and Zhang by of at least one other production system, the reference semantic model being a second semantic model and included in the target production system, the at least one other production system and for each of the at least two combinations, and based upon the semantic model to be evaluated, determining whether the second association corresponding to the at least two combinations exists between each pair of connected components belonging respectively to the two types of components involved in the at least two combinations in the target production system, as a second determination result, the two types selected from the group and based upon the second probability corresponding to each of the at least two combinations, and the second determination result, evaluating the precision of the semantic model to be evaluated and  (B) obtaining indication information relating to a precision rank of the semantic model to be evaluated as disclosed by Lee.
One of ordinary skill in the art would have been motivated to make this modification in order to improve on the diversity of semantic relationships and for a large number of relationships in the semantic models as deficient in previous approaches as discussed by Lee in Col 1 lines 65-67 and Col 2 lines 1-7 “…In this respect, however, the scheme proposed in relevant research 1 does not consider the diversity of the semantic relationships, resulting in low search accuracy. Also, the scheme proposed in relevant research 2 is disadvantageous in that a domain expert manually ( or passively) assigns a weight value according to the diversity of the semantic relations, so it is impractical to be applied to a complicated, large ontology. In addition, the above-described related arts have the shortcomings in that they cannot effectively handle a query consisting of one or more keywords with different importance…”

Bajaj, Zhang, and Lee do not appear to explicitly disclose
of at least one other production system, the reference semantic model being a second semantic model; and 
included in the target production system, the at least one other production system comprising 

However, Bai teaches of at least one other production system the reference semantic model being a second semantic model; and included in the target production system, the at least one other production system comprising (Pg. 1 right col several semantic models, i.e. a second semantic model compared to the baseline production system  “…The exploration of several semantic models including translation models and demonstration of significant relevance improvement over our baseline production system…”)
Bajaj, Zhang, Lee, and Bai are analogous art because they are from the same field of endeavor, determining relationships between various elements of systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the semantic model to be evaluated describes an association between at least two components as disclosed by Bajaj, Zhang, and Lee by of at least one other production system, the reference semantic model being a second semantic model; and included in the target production system, the at least one other production system as disclosed by Bai.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the relevance of a new system by comparing to a baseline as discussed by Bai in the abstract “…The experiments demonstrate that these models significantly improve relevance over our existing baseline system. Our new ranking system is deployed online and is currently serving many millions of users…”

Regarding Claim 14 (Substantially similar to Claim 6): Bajaj, Zhang, Lee, and Bai teach The model processing apparatus of claim 10 wherein the processor is further configured to set out,
Bajaj teaches based upon a result of evaluation by the processor,a list of a part relatively lower than a semantic model precision threshold in the semantic model to be evaluated. ([0059] Bajaj teaches the semantic relationship have a threshold in evaluating the model “…Additionally, the corpus co-occurrence can create parent-child relationships between the tags based on a parent tag having a relatively higher number of occurrences in a child tag's corpus in comparison to a relatively lower number of occurrences of the child tag in the parent tag's corpus, where the difference in the number of occurrences is greater than a threshold value. The hierarchy can then be created based on the semantic relationships, including the parent-child relationships between the tags…”)

Regarding Claim 15: Bajaj, Zhang, Lee, and Bai teach The model processing apparatus of claim 10, wherein the processor is further configured to cause the model processing apparatus to
Zhang teaches acquire field data generated in a production process executed by the target production system; and (Pg. 7 Table 4 Step 1 Zhang teaches measuring vibration signals, i.e. acquiring field data while the machine is rotating, i.e. production process “…We first measure vibration signals of a variety of failure modes in rotating machinery through a large number of experiments and generate seven mature immune detectors corresponding to seven nondimensional parameters by the artificial immune system…”)
Bajaj teaches the processor is further configured used to verify a result of the evaluating based upon the field data acquired. ([0062] Bajaj teaches verifying the resulting tags “…However, using the semantic relationships, the relevance of verified tags can be propagated up through the hierarchy to verify at least one other tag that is related to a verified tag…”)

Regarding Claim 16: Bajaj, Zhang, Lee, and Bai teach The model processing apparatus of claim 15, wherein the processor is configured to cause the model processing apparatus
Bajaj teaches to amend the feature information based upon a result of the verifying. ([0053] Bajaj teaches determining if the tag is relevant or irrelevant, i.e. verifying, and removing if irrelevant, i.e. amending “…The current scope of a search domain for this video may be limited to the few tags generated by the user. Thus, the tags for this video can be augmented using the techniques described above to expand the search domain and improve browsing and retrieval of this video. Extracting topic models from a tag corpus can result in many relevant and also irrelevant topics. However, using the hierarchy of semantic relationships, relevant tags can be identified and added to the hierarchy, while irrelevant tags may be left out of the hierarchy…”)

Regarding Claim 17 (substantially similar to Claim 1):  A model processing apparatus, for evaluating a semantic model to be evaluated of a target production system, the semantic model to be evaluated being a first semantic model, the model processing apparatus comprising:
Bajaj teaches at least one memory, to store a semantic model evaluation program; and at least one processor, to call the semantic model evaluation program stored in the at least one memory, and execute at least ([0070] Bajaj “…the computing device 802 may further include a system bus or other data and command transfer system that couples the various components, one to another. A system bus can include any one or combination of different bus structures, such as a memory bus or memory controller, a peripheral bus, a universal serial bus, and/or a processor or local bus that utilizes any of a variety of bus architectures…”)
Bajaj teaches acquiring feature information for describing a feature of a reference semantic model (¶[0002] Bajaj teaches acquiring tag information for content, i.e. feature information and determining semantic relationships between tags, i.e. semantic model “…In one or more implementations, tag corpuses associated with the user-generated tags for digital content are created to model the tags. Each tag corpus models a tag based on a collection of other tags representing different aspects of the tag's definition. The tag corpuses can then be used to create semantic relationships between the tags based on corpus co-occurrence between the tags…”)
Bajaj teaches evaluating, based upon the feature information acquired, (Continuing ¶[0002] Bajaj teaches evaluating the number of occurrences, i.e. feature information between the tags, i.e. information acquired “…The corpus co-occurrence relates two or more tags having different levels of specificity by determining a number of occurrences of a tag in another tag's corpus, and vice versa…”)
Bajaj teaches precision of the semantic model to be evaluated, (¶[0003] Bajaj teaches determining the accuracy and relevance, i.e. precision of the hierarchical semantic relationships, i.e. semantic model “…In this way, a wide variety of tags having different levels of specificity, such as abstract or generic tags, can be verified based on the hierarchical semantic relationships between the tags, which improves accuracy and relevance of search results…”)
Bajaj teaches the semantic model to be evaluated describes an association between at least two components (Abstract Bajaj teaches determining the semantic relationship between two tags, i.e. components “…A hierarchy of semantic relationships between the tags is created based a corpus co-occurrence between the tags to relate at least two tags having different levels of specificity…”)
Bajaj teaches a first type of component and a second type of component, (¶[0003] Bajaj teaches establishing a semantic relationship between a specific tag, i.e. first type of component and a generic tag, i.e. second type of component “…These techniques establish semantic relationships between the user generated tags to relate tags having different levels of specificity, such as a specific tag ( e.g., "basketball") and a generic tag ( e.g., "game"), and create a hierarchy of related tags…”)
Bajaj teaches wherein the feature information includes a first probability that the first type of component and the second type of component have a first association, (¶[0039] Bajaj teaches the use of a conditional probability to relate the first and second tag“…Then, a hierarchy is established between these semantically related tags using conditional probabilities to relate tags having different levels of specificity, such as specific tags, generic tags, or abstract tags…”)
Bajaj teaches wherein the evaluating includes, determining, based upon the semantic model to be evaluated, whether the first association exists between a component belonging to the first type of component and a component belonging to the second type of component and connected to the component belonging to the first type of component in the target production system, as a first determination result, and (¶[0040] Bajaj teaches the probability  of the first and second tag to establish the semantic model “…In Equation 1, the term G refers to a graph representing a hierarchy of semantic relationships between the tags, the term T refers to a set of tags (e.g., tags 116) associated with the digital content, and the term <j> refers to edges (e.g., leaves) of the graph. In addition, the term p(xly) refers to a probability of a first tag x occurring in a corpus of a second tag y, the term p(ylx) refers to a probability of the second tag y occurring in a corpus of the first tag x, and the term _theta_ refers to a threshold value that can be pre-defined, user-defined, or both…”)
Bajaj teaches evaluating, based upon the first probability and the first determination result, the precision of the semantic model to be evaluated, (¶[0069] Bajaj teaches based on the semantic relationship, verification is performed to different levels of specificity, i.e. evaluated precision “…The auditing module may be configured to create a hierarchy of semantic relationships between user generated tags associated with digital content, to enable verification of tags having different levels of specificity with the digital content…”)
Bajaj teaches (A) obtaining scoring information relating to the precision of the semantic model to be evaluated, and ([0049] Bajaj teaches assigning a score to the tag by data value, i.e. information and allows for the specificity, i.e. precision of the tag can be evaluated “…The correspondence of each tag can be represented by a data value, and the data value can be used to assign a score to the tag to indicate a level of correspondence to the digital content. The digital content can then be assigned an overall score based on the scores of individual tags associated with the digital content. Using the overall score of the digital content, search query results that include the digital content can be ranked. For example, a plurality of videos associated with tags matching a user query can be analyzed. The videos for which the tags correspond to the actual content of the videos can be ranked above other videos having tags that are misleading and that do not correspond to the content of the video. In this way, conventional content-based retrieval is improved because tags having a lower level of specificity (e.g., abstract or generic tags) can be verified in addition to the more specific tags…”)

Bajaj does not appear to explicitly disclose
wherein the target production system comprises at least one of an electric machine, a gearbox,  a vibration sensor and  a friction wheel, and 
the semantic model to be evaluated comprises at least one of a first relationship between the electric machine and the vibration sensor, a second relationship between the electric machine and the gearbox, and a third relationship between the gearbox and the friction wheel,
the first type and the second type selected from a group, the group including an electric machine, a gearbox, a vibration sensor or a friction wheel, 
the at least one other production system comprises at least three types of components, the at least three types selected from the group, the feature information comprises a second probability, for the at least one other production system, that a second association exists between two types of components involved in each of at least two pairwise combinations of the at least three types of component, and 

However, Zhang teaches wherein the target production system comprises at least one of an electric machine, a gearbox, a vibration sensor and a friction wheel, and (Zhang teaches at least one of a motor, i.e. electric machine, gearbox, and vibration sensor as shown in Figure 1 [shown in Claim 1 (motor and gearbox) and Figure 2 [shown in Claim 1] (vibration sensor)).
 Zhang teaches the semantic model to be evaluated comprises at least one of a first relation between the electric machine and the vibration sensor, a second relation between the electric machine and the gearbox, and a third relation between the gearbox and the friction wheel, (Pg. 3 right col ¶2 Zhang teach at least one of the relationships, specifically the electric machine and the vibration sensor “…we can see the used vibration sensor and machinery health collector in this research work. The sensor can gather three types of information: (1) vibration acceleration, (2) vibration velocity, and (3) vibration displacement…”)
Zhang teaches the first type and the second type selected from a group, the group including an electric machine, a gearbox, a vibration sensor or a friction wheel, (Abstract of Zhang teaches gearbox-diagnosis and diagnosis of rotating machinery, i.e. electric machine “…It is important to enable reliable, safe, and efficient operation of large-scale and critical rotating machinery, which requires us to achieve accurate diagnosis of concurrent fault, for example, rolling bearing diagnosis, gearbox diagnosis, and compressor diagnosis. In this paper, to achieve concurrent fault diagnosis for rotating machinery, which cannot be accurately diagnosed by existing methods, we develop an integrated method using artificial immune algorithm and evidential theory…”
Further on pg. 2 ¶2 Zhang teaches the diagnosis is done using vibration sensors “…In Section 3, we will describe the experimental conditions and the detailed parameters of the used vibration sensors. Section 4 describes the artificial immune algorithm and dimensionless parameters for fault diagnosis…”)
Zhang teaches the at least one other production system comprises at least three types of components, the at least three types selected from the group, the feature information comprises a second probability, for the at least one other production system, that a second association exists between two types of components involved in each of at least two pairwise combinations of the at least three types of component, and (Pg. 3 left col last ¶ Zhang teaches determining a relationship between the motor / gearbox / vibration sensor, i.e. at least three types of component and the relanship is the pairwise combinations “…In this research work, a motor-gearbox-magnetic powder brake test device has been developed by our research lab (Guangdong province Petrochemical Equipment Fault Diagnosis Key Laboratory, GuangdongUniversity of Petrochemical Technology, China), as shown in Figure 1, which consists of three major parts as (1) motor, (2) magnetic powder brake, and (3) transducer. Two sensors are used to gather sensory data from the rotating machinery…”)
Bajaj and Zhang are analogous art because they are from the same field of endeavor, determining relationships between various elements of systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the the semantic model to be evaluated describes an association between at least two components as disclosed by Bajaj by wherein the target production system comprises at least one of an electric machine, a gearbox,  a vibration sensor and  a friction wheel and the semantic model to be evaluated comprises at least one of a first relation between the electric machine and the vibration sensor, a second relation between the electric machine and the gearbox, and a third relation between the gearbox and the friction wheel and the first type and the second type selected from a group, the group including an electric machine, a gearbox, a vibration sensor or a friction wheel and the at least one other production system comprises at least three types of components, the at least three types selected from the group, the feature information comprises a second probability, for the at least one other production system, that a second association exists between two types of components involved in each of at least two pairwise combinations of the at least three types of component as disclosed by Zhang.
One of ordinary skill in the art would have been motivated to make this modification in order to implement fault analysis in a complicated system as discussed by Zhang on pg. 1 left col ¶1 “For a complex engineering system [1], many fault diagnosis problems involve quantitative data and qualitative information, as well as various types of uncertainties, for example, incompleteness and fuzziness [2]. Conventional analytical models based on pure data, for example, time series analysis models and filter based models, are not always applicable, since it is difficult to obtain a complete set of historical data for developing a perfect mathematical model to simulate a system [3, 4]. Furthermore, due to the fact that human beings hold ultimate responsibility in most situations, the subjective judgment plays an irreplaceable role in making final decision, which may not be always accurate. Thus, it is highly desirable to develop a fault diagnosis that can model and analyze diagnosis problems using uncertain information, which is likely to be incomplete and vague…”

Bajaj and Zhang do not appear to explicitly disclose
of at least one other production system, the reference semantic model being a second semantic model; and 
included in the target production system, the at least one other production system comprising 
for each of the at least two combinations, and based upon the semantic model to be evaluated, determining whether the second association corresponding to the at least two combinations exists between each pair of connected components belonging respectively to the two types of components involved in the at least two combinations in the target production system, as a second determination result, the two types selected from the group, 
based upon the second probability corresponding to each of the at least two combinations, and the second determination result, evaluating the precision of the semantic model to be evaluated, and 
 (B) obtaining indication information relating to a precision rank of the semantic model to be evaluated.

However, Lee teaches for each of the at least two combinations, and based upon the semantic model to be evaluated, (In Fig. 2 Bai teaches a semantic model to be evaluated much like the semantic model shown in Fig. 4A-C)

    PNG
    media_image3.png
    515
    1353
    media_image3.png
    Greyscale

Fig. 2 of Bai [above] compared to Fig. 4 of the instant application [below].

    PNG
    media_image4.png
    543
    588
    media_image4.png
    Greyscale

Lee teaches determining whether the second association corresponding to the at least two combinations exists between each pair of connected components belonging respectively to the two types of components involved in the at least two combinations in the target production system, as a second determination result, the two types selected from the group, (Col 3 lines 13-17 Bai teaches association of the elements can be connect or indirectly connected “…It will be understood that when an element is referred to as being "connected with" another element, it can be directly connected with the other element or may be indirectly connected with the other element with element(s) interposed therebetween…”
Further Col 3 lines 50-56 Bai teaches performing a query determining a path between K and T, where the path is a connection between a pair K and T are the two types of components selected “…A semantic search is finding a solution A to a query Q. In detail, the query Q is defined as <T, K>, in which T refers to a type of a resource desired by a user and K refers to a set of keywords describing a resource. A semantic search is finding or searching for a resource related to keywords belonging to K by way of one or more semantic path instances among resources declared as T in ontology…”)
Lee teaches based upon the second probability corresponding to each of the at least two combinations, and the second determination result, evaluating the precision of the semantic model to be evaluated, and (B) obtaining indication information relating to a precision rank of the semantic model to be evaluated. (Continuing Col 3 lines 57-64 Lee teaches evaluation using a semantic rank to determine relevance “…According to a semantic search, there are innumerable resources related to query keywords by way of one or more semantic path instances. Thus, a ranking scheme according to resource relevance score is required in order for a user to easily and quickly access query results with a high relevance 60 score. Thus, the present invention provides more accurate search results through an effective semantic ranking scheme in consideration of various semantic relationships between resources and keywords to users…”
Further, Col 7 lines 60-62 Bai teaches precision in determining the accuracu of the model “…In addition, F-measure (=(2*precision*recall)/(precision+recall) was used as a measure indicating accuracy…”)
Bajaj, Zhang, and Lee are analogous art because they are from the same field of endeavor, determining relationships between various elements of systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the the semantic model to be evaluated describes an association between at least two components as disclosed by Bajaj and Zhang by of at least one other production system, the reference semantic model being a second semantic model and included in the target production system, the at least one other production system and for each of the at least two combinations, and based upon the semantic model to be evaluated, determining whether the second association corresponding to the at least two combinations exists between each pair of connected components belonging respectively to the two types of components involved in the at least two combinations in the target production system, as a second determination result, the two types selected from the group and based upon the second probability corresponding to each of the at least two combinations, and the second determination result, evaluating the precision of the semantic model to be evaluated and  (B) obtaining indication information relating to a precision rank of the semantic model to be evaluated as disclosed by Lee.
One of ordinary skill in the art would have been motivated to make this modification in order to improve on the diversity of semantic relationships and for a large number of relationships in the semantic models as deficient in previous approaches as discussed by Lee in Col 1 lines 65-67 and Col 2 lines 1-7 “…In this respect, however, the scheme proposed in relevant research 1 does not consider the diversity of the semantic relationships, resulting in low search accuracy. Also, the scheme proposed in relevant research 2 is disadvantageous in that a domain expert manually ( or passively) assigns a weight value according to the diversity of the semantic relations, so it is impractical to be applied to a complicated, large ontology. In addition, the above-described related arts have the shortcomings in that they cannot effectively handle a query consisting of one or more keywords with different importance…”

Bajaj, Zhang, and Lee do not appear to explicitly disclose
of at least one other production system, the reference semantic model being a second semantic model; and 
included in the target production system, the at least one other production system comprising 

However, Bai teaches of at least one other production system the reference semantic model being a second semantic model; and included in the target production system, the at least one other production system comprising (Pg. 1 right col several semantic models, i.e. a second semantic model compared to the baseline production system  “…The exploration of several semantic models including translation models and demonstration of significant relevance improvement over our baseline production system…”)
Bajaj, Zhang, Lee, and Bai are analogous art because they are from the same field of endeavor, determining relationships between various elements of systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the semantic model to be evaluated describes an association between at least two components as disclosed by Bajaj, Zhang, and Lee by of at least one other production system, the reference semantic model being a second semantic model; and included in the target production system, the at least one other production system as disclosed by Bai.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the relevance of a new system by comparing to a baseline as discussed by Bai in the abstract “…The experiments demonstrate that these models significantly improve relevance over our existing baseline system. Our new ranking system is deployed online and is currently serving many millions of users…”

Regarding Claim 18: Bajaj teaches  A non-transitory machine-readable medium, including a machine-readable instruction stored on the machine-readable medium, the machine-readable instruction, when executed by a processor, being configured to cause the processor to execute ([0078] Bajaj “…As previously described, hardware elements 810 and computer-readable media 806 are representative of modules, programmable device logic and/or fixed device logic implemented in a hardware form that may be employed in some embodiments to implement at least some aspects of the techniques described herein, such as to perform one or more instructions…”)
Bajaj, Zhang, Lee, and Bai teach the method of claim 1.

Regarding Claim 20: Bajaj, Zhang, Lee, and Bai teach The method of claim 1, 
Zhang teaches wherein a portion of or all of the at least one other production system is of a same type as the target production system, the same type selected from the group. (Pg. 4 Figure 2 caption Zhang teaches two vibration sensors, therefore each sensor could have two production systems with the same selected group, such as sensor 1 and the motor and sensor 2 and the motor “…Figure 2: In this machinery health collector, two vibration sensors are associated. The gathered sensory data will be stored in the data collector first and then exported to computer…”)

Regarding Claim 25: Bajaj, Zhang, Lee, and Bai teach The method of claim 8, further comprising, after the verifying: 
Bajaj teaches amending the feature information based upon a result of the verifying. ([0053] Bajaj teaches determining if the tag is relevant or irrelevant, i.e. verifying, and removing if irrelevant, i.e. amending “…The current scope of a search domain for this video may be limited to the few tags generated by the user. Thus, the tags for this video can be augmented using the techniques described above to expand the search domain and improve browsing and retrieval of this video. Extracting topic models from a tag corpus can result in many relevant and also irrelevant topics. However, using the hierarchy of semantic relationships, relevant tags can be identified and added to the hierarchy, while irrelevant tags may be left out of the hierarchy…”)

Regarding Claim 27: Bajaj, Zhang, Lee, and Bai teach The model processing apparatus of claim 10, wherein the processor is configured 
Bajaj teaches to cause the model processing apparatus to set out, based upon a result of evaluating, a list of a part relatively lower than a semantic model precision threshold in the semantic model to be evaluated. ([0059] Bajaj teaches the semantic relationship have a threshold in evaluating the model “…Additionally, the corpus co-occurrence can create parent-child relationships between the tags based on a parent tag having a relatively higher number of occurrences in a child tag's corpus in comparison to a relatively lower number of occurrences of the child tag in the parent tag's corpus, where the difference in the number of occurrences is greater than a threshold value. The hierarchy can then be created based on the semantic relationships, including the parent-child relationships between the tags…”)

Conclusion
Claims 1, 4, 6-10, 14-18, 20, 25, and 27 are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127